Title: To John Adams from Elihu Phinney, 21 July 1809
From: Phinney, Elihu
To: Adams, John



Honored Sir,
Otsego July 21, 1809.

Elihu Phinney was ever an admirer of your Unshaken patriotism, your eminent talents, your Steadfast Integrity, and your universal knowledge. I felt the loss of your election in 1801, deeply; altho the latter part of your administration occasioned some unpleasant reflections, you have more than healed them, by your late letters—They have restored a fund of knowledge, the lack of which had formed a hiatus in my historical calendar; and, has removed every doubt of your patriotism
I pray you, sir, not to suspect any flattery from me, for I am sincere. At the close of your administration, I was a federalist. Since that time I have been accused of apostatizing, because, as I say, I would not become an antifederalist, but submitted like a true federalist, to the constituted authorities.
I have; hond. sir an ardent desire that you would condescend to write me a letter, containing your ideas respecting the views of the leaders of the Essex Junto, which has been lately toasted at a federal meeting—of the policy of laying the Embargo, and a general brief view of the last administration, and the late arrogant pretentions of Junto federalists, of producing the late honorable peace with G. Britain—A letter from a gentleman of character and eminence, in the political and literary world, would brighten the eyes of many true federal republicans, in Otsego, and I have reason to believe would be productive of much good.
The writer is the Editor of the “Otsego Herald.” One of the oldest papers in the Union 747 Numbers have been printed weekly, 14 & 1/3 years. He was left out of the commission of Judge &c. When your administration closed; because he was a federalist; he has been Treasurer of the county 13 years—is 54 years of age. Was one of the first to enlist, to go to the northward in 1775.—was next year at the surrender of New York, and assissted, after undescribable hardships, at the capture of the Hessians at Trenton, &c. &c. &c. was born in Lebanon Connecticut, 1755. This is not said for any other purpose than to convince you, sir, that a letter from you to me, would not degrade you. If you knew the high estimation in which I have ever held your character, you would be the more inclined to indulge me.
As a small specimen of my writing, I enclose you a few pages of a book I am publishing. The “Doc. in captivity,” is a piecce of low humor, which occasioned much mirth, at the time and place of its origin. But relaxation is pleasant, to the Hero, the STATESMAN, and the philosopher, and as a part thereof covered the death of Washington, and as my curiosity is ever damped when I see a part, only, of a thing, I concluded to send the last 4 pages—It is not worth the perusal, but I think “Washington Lives,” is. My  turn of mind is rather serious—occasionally facitious, fond of knowledge (where is it?) and true Wit, even in an enemy,—began “the world” $20 in debt, am now worth Thousands of dollars,  gained by my own industry and attention to business You, sir, have, now, a sketch of my character.
I have often felt a pride in hearing that you sir, was, once, a School master, for I began my little career as a country pedagogue. I have seen Washington Maddison, Clinton, &c. but have never, to my knowledge, seen JOHN ADAMS;—his name ever commanded respect, and his late letters have endeared him to me, and afforded great satisfaction, as I found that my federalism resembled his. As I grow old, I am fond of communicating with the aged. I think you are some years the start of me; but my health is not good, and I shall probably arrive in paradise, before you. Hell was not ordained for Elihu Phinney, nor the great and good John Adams.
Should you write, be so good as to say when your illustrious son did or will sail for Russia.
I am, sir, with great respect and cordiality, / your real friend.


E: Phinney.
   I would give many of them for an hour or two, spent alone with John Adams, but I am unable to travel much.
